DETAILED ACTION
Reissue Application:  First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because this Reissue Application of a patent was issued from an application with an effective filing date before 03/16/2013, the present reissue application is being examined under the pre-AIA  first to invent provisions.
Duty to Disclose Ongoing Litigation and Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. RE46,791 E is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Maintenance Fee
US Patent No. 7,196,086 issued on 03/27/2007, and reissued as US RE46,791 on 04/17/2018.  The 11.5 year maintenance fee was paid on 09/13/2018 in US RE46,791.  

Cross Reference Notice
Although the amendment to the specification of 07/21/2020 appropriately reflects a cross-reference to the first reissue application (i.e., US Patent Application No. 14/682,512),  this amendment needs to replace the attorney docket number with the currently assigned application number of “U.S. Patent Application No. 16/934,363” in lines 2-3 of the amendment.  Also see Objection to the Specification section of this Action.
Preliminary Amendment
Applicant filed a preliminary amendment on 07/21/2020 that canceled claims 1-19 and introduced new claims 20-27.  This preliminary amendment also introduced amendments to the specification.  
Noncompliant Claim
New claim 23 is not underlined.  New subject matter introduced in a reissue application must be underlined, pursuant to 37 CFR 1.173(d)(2).
Objection to the Specification 
Regarding the amendment to the specification of 07/21/2020 at column 1, line 2 for the 1st sentence, this amendment needs to be updated as discussed previously above under the Cross Reference Notice section of this Action.  The amendment should be listed as follows:
“More than one reissue application has been filed for the reissue of Patent No. 7,196,086.  The reissue applications are U.S. Patent Application No. 16/934,363 (the present application), U.S. Patent Application No. 15/955,254 (pending on the filing date of this application) and U.S. Patent Application No. 14/682,512 (now US RE46,791 E), all of which are reissues of Patent No. 7,196,086.”  

Appropriate correction is required.
Defective Statement under 37 CFR 3.73 Not Accepted
	The Statement under 37 CFR 3.73(c) filed on 07/21/2020 lists the Name of Assignee as AiCuris GmbH & Co. KG.  When this application was filed, AiCuris Anti-infective Cures GmbH was the current assignee name in the recorded patent assignment.  
A new submission of the Statement under 37 CFR 3.73(c) listing the assignee, i.e., AiCuris Anti-infective Cures GmbH, would be acceptable.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of US Patent No. 8,513,255 (hereinafter referred to as the ’255 reference patent)) combined with Madhavan Nair (Madhavan Nair, P. et al., “Kinetic Studies In Ester Hydrolysis,” Indian Academy of Sciences, pp. 187-196, 1950).
 
Applicant is reminded that the ’255 reference patent (formerly US Patent Application No. 11/728,896) was filed as a divisional of US Patent Application No. 10/832,109 (which issued into US Patent No. 7,196,086, i.e., the patent undergoing reissue).  See page 10 of the ADS filed on 02/09/2011 of the ’896 application.  Since there was no restriction requirement made during the prosecution of the ’109 application, the 35 USC §121 safe harbor rule does not apply. 
Claims 7-8 of the ’255 reference patent are directed to a process of preparing a compound of formula (I) 
    PNG
    media_image1.png
    215
    292
    media_image1.png
    Greyscale
by reacting a R4 = methyl/ethyl/tert-butyl ester compound of formula (II) 
    PNG
    media_image2.png
    216
    304
    media_image2.png
    Greyscale
 with (1) a base (correlates to reissue claim 20) or (2) with an acid (correlates to reissue claim 25).  The formula variables are collectively defined in the ’255 reference patent claims 7-8.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ’255 reference patent claims 7-8 overlap in scope with independent claims 20 and 25, as detailed below.
Claims 7-8 of the ’255 reference patent differ from claim 20 by not requiring (1) the presence of an inert solvent that is (2) an ether or an alcohol in the ester hydrolysis of the formula (II) compound.
In synthetic organic chemistry, inert solvents are used conventionally to allow the dissolution of the reactants to occur in solution, while not reacting with the reactants or the formed products.  For instance, Madhavan Nair teaches ester hydrolysis with a dioxane (cyclic ether) solvent and an improved ester hydrolysis reaction rate with increased dioxane content in the solvent (p. 187, Introduction).  
It would have been obvious to use an inert solvent in claim 20 to dissolve the reactants, e.g., an ester compound of formula (II), in dioxane solvent, as taught by Madhavan Nair, that does not interfere with the production of the carboxylic acid compound of formula (I).  This is because there is motivation (1) to dissolve the reactants thus facilitating the reaction in solution, (2) to use an inert solvent (dioxane) in the ester hydrolysis reaction, and (3) to increase the ester hydrolysis reaction rate with an inert solvent all with a reasonable expectation of success.  
Regarding claims 21 and 22, the “base” term in the ’255 reference patent’s claim 7 is construed from its specification.  See MPEP 804(II)(B)(2)(a).  The specification of the ’255 reference patent defines the “base” term with suitable examples of alkali metal hydroxides, e.g., sodium hydroxide, lithium hydroxide, potassium hydroxide, and alkali metal carbonates, e.g., caesium carbonate, sodium carbonate or potassium carbonate, and preferably sodium hydroxide in water (6:62-67), thus meeting the limitations of claims 21 and 22.  
Regarding claims 23 and 24, Madhavan Nair teaches using dioxane in ester hydrolysis (p. 187, Introduction).    
Claims 7-8 of the ’255 reference patent differ from claim 25 by not requiring the presence of an inert solvent.
Inert solvents are used conventionally in organic synthesis to allow the dissolution of the reactants for the reaction to occur in solution, which does not react with the reactants or the formed products.  It would have been obvious to use an inert solvent in claim 25 to dissolve the reactants, while not interfering with the production of the carboxylic acid compound of formula (I) to increase the rate of the reaction with a reasonable expectation of success.  
Regarding claim 26, the ’255 reference patent claims 7-8 do not recite that the reaction has a temperature range from 0oC to 40oC at atmospheric pressure. 
Conventionally, reactions are conducted at standard atmospheric pressure (i.e., 1 atmosphere), ambient room (15oC to 25oC) or standard temperatures (0oC).  It would have been obvious to conduct the ester hydrolysis reaction at ambient or standard temperatures and at standard pressure.  This is because one skilled in the art would have been motivated to conduct the reaction at standardized reaction parameters for pressure and temperature to reproduce the reaction results in a consistent manner with a reasonable expectation of success.  
Regarding claim 27, the “acid” term in claim 7 of the ’255 reference patent is further construed from its specification.  See MPEP 804(II)(B)(2)(a).  The specification of the ’255 reference patent specification defines the “acid” term with suitable examples of hydrogen chloride in dioxane, hydrogen bromide in acetic acid or trifluoroacetic acid in methylene chloride (7:10-12), thus meeting the claim 27 limitations.
For these reasons, claims 20-27 are not patentably distinct over the ’255 reference patent claims 7-8 combined with Madhavan Nair.

Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of US Patent No. 8,084,604 (hereinafter referred to as the ’604 reference patent) combined with Madhavan Nair (Madhavan Nair, P. et al., “Kinetic Studies In Ester Hydrolysis,” Indian Academy of Sciences, pp. 187-196, 1950).

Claim 1 of the ’604 reference patent is directed to a process for preparing a compound of formula (I), depicted as:

    PNG
    media_image3.png
    185
    215
    media_image3.png
    Greyscale
  comprising hydrolyzing an ester compound of formula (II), 
    PNG
    media_image4.png
    224
    323
    media_image4.png
    Greyscale
 where R9 = C1-C4-alkyl with (1) a base (correlates to reissue claim 20) or (2) an acid (correlates to reissue claim 25), where the variables are defined therein.  In addition, claim 5 of the ’604 reference patent specifically produces the formula (I) compound of {8-fluoro-2-[4-(3-methoxyphenyl)piperazin-1-yl]-3-[2-methoxy-5-(trifluoromethyl)phenyl]-3,4-dihydroquinazolin-4-yl}acetic acid, depicted as:

    PNG
    media_image5.png
    210
    296
    media_image5.png
    Greyscale
by hydrolyzing the formula (II) compound of methyl{8-fluoro-2-[4-(3-methoxyphenyl)piperazin-1-yl]-3-[2-methoxy-5-(trifluoromethyl)phenyl]-3,4-dihydroquinazolin-4-yl}acetic acid depicted as:

    PNG
    media_image6.png
    206
    286
    media_image6.png
    Greyscale
with a base or an acid.  The claim 5 species falls squarely within the scope of claims 20 and 25.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ’604 reference patent claims overlap in scope with independent claims 20 and 25, as detailed below.  
Claims 1 and 5 of the ’604 reference patent differ from claim 20 by not requiring (1) the presence of an inert solvent that is (2) an ether or an alcohol in the ester hydrolysis of the formula (II) compound.
In synthetic organic chemistry, inert solvents are used conventionally to allow the dissolution of the reactants to occur in solution, while not reacting with the reactants or the formed products.  For instance, Madhavan Nair teaches ester hydrolysis with a dioxane (cyclic ether) solvent and an improved ester hydrolysis reaction rate with increased dioxane content in the solvent (p. 187, Introduction).  
It would have been obvious to use an inert solvent in claims 20 and 25 to dissolve the reactants, e.g., an ester compound of formula (II), in dioxane solvent, as taught by Madhavan Nair, that does not interfere with the production of the carboxylic acid compound of formula (I).  This is because there is motivation (1) to dissolve the reactants thus facilitating the reaction in solution, (2) to use an inert solvent (dioxane) in the ester hydrolysis reaction, and (3) to increase the ester hydrolysis reaction rate with an inert solvent all with a reasonable expectation of success.  Therefore, claims 20 and 25 are obvious over claims 1 and 5 of the ’604 reference patent.  
Regarding claims 21 and 22, the “base” term in reference patent’s claim 1 is construed from its specification.  See MPEP 804(II)(B)(2)(a).  The specification of the ’604 reference patent specification defines the “base” term with suitable examples of alkali metal hydroxides, e.g., sodium hydroxide, lithium hydroxide, potassium hydroxide, and alkali metal carbonates, e.g., caesium carbonate, sodium carbonate or potassium carbonate, and preferably sodium hydroxide in water (15:57-64 and 16:3), thus meeting the limitations of claims 21 and 22.  
Regarding claims 23 and 24, Madhavan Nair teaches using dioxane in ester hydrolysis (p. 187, Introduction).    
Claims 1 and 5 of the ’604 reference patent differ from claim 25 by not requiring the presence of an inert solvent.
Inert solvents are used conventionally in organic synthesis to allow the dissolution of the reactants for the reaction to occur in solution, which does not react with the reactants or the formed products.  It would have been obvious to use an inert solvent in claim 25 to dissolve the reactants, while not interfering with the production of the carboxylic acid compound of formula (I) to increase the rate of the reaction with a reasonable expectation of success.  Therefore, claim 25 is obvious over claims 1 and 5 of the ’604 reference patent.  
Regarding claim 26, the ’604 reference patent claim 1 does not recite that the reaction has a temperature range from 0oC to 40oC at atmospheric pressure. 
Conventionally, reactions are conducted at standard atmospheric pressure (i.e., 1 atmosphere), ambient room (15oC to 25oC) or standard temperatures (0oC).  It would have been obvious to conduct the ester hydrolysis reaction at ambient or standard temperatures and at standard pressure.  This is because one skilled in the art would have been motivated to conduct the reaction at standardized reaction parameters for pressure and temperature to reproduce the reaction results in a consistent manner with a reasonable expectation of success.  
Regarding claim 27, the “acid” term in claim 1 of the ’604 reference patent is construed from its specification.  See MPEP 804(II)(B)(2)(a).  The reference patent specification defines the “acid” term with hydrochloric acid, preferably hydrochloric acid in dioxane (16:11-14), thus meeting the claim 27 limitations.
For these reasons, claims 20-27 are not patentably distinct over claims 1 and 5 of the ’604 reference patent combined with Madhavan Nair.          
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US RE46,791 (hereinafter referred to as the RE’791 reference patent) combined with Madhavan Nair (Madhavan Nair, P. et al., “Kinetic Studies In Ester Hydrolysis,” Indian Academy of Sciences, pp. 187-196, 1950).

Claim 16 of the RE’791 reference patent is directed a process for preparing a compound of formula (I), depicted as: 
    PNG
    media_image7.png
    193
    271
    media_image7.png
    Greyscale
  by reacting a R9 = methyl/ethyl/tert-butyl ester compound of formula (II) 
    PNG
    media_image8.png
    194
    281
    media_image8.png
    Greyscale
with (1) a base (correlates to reissue claim 20) or (2) an acid (correlates to reissue claim 25), where the variables are defined therein.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing in RE’791’s reference patent in claim 16 overlaps in scope with independent claims 20 and 25, as detailed below.  
Claim 16 of the RE’791 reference patent differs from claim 20 by not requiring the presence of an inert solvent that is (2) an ether or an alcohol in the ester hydrolysis of the formula (II) compound.
In synthetic organic chemistry, inert solvents are used conventionally to allow the dissolution of the reactants to occur in solution, while not reacting with the reactants or the formed products.  For instance, Madhavan Nair teaches ester hydrolysis with a dioxane (cyclic ether) solvent and an improved ester hydrolysis reaction rate with increased dioxane content in the solvent (p. 187, Introduction).  
It would have been obvious to use an inert solvent in claims 20 and 25 to dissolve the reactants, e.g., an ester compound of formula (II), in dioxane solvent, as taught by Madhavan Nair, that does not interfere with the production of the carboxylic acid compound of formula (I).  This is because there is motivation (1) to dissolve the reactants thus facilitating the reaction in solution, (2) to use an inert solvent (dioxane) in the ester hydrolysis reaction, and (3) to increase the ester hydrolysis reaction rate with an inert solvent all with a predictable and reasonable expectation of success.  Therefore, claims 20 and 25 are obvious over claim 16 of the RE’791 reference patent.  
Regarding claims 21 and 22, the “base” term in reference patent’s claim 16 is construed from its specification.  See MPEP 804(II)(B)(2)(a).  The RE’791 reference patent defines the “base” with suitable examples of alkali metal hydroxides, e.g., sodium hydroxide, lithium hydroxide, potassium hydroxide, and alkali metal carbonates, e.g., caesium carbonate, sodium carbonate or potassium carbonate, and preferably sodium hydroxide in water (7:10-15). Therefore, the limitations of claims 21 and 22 are met.  
Regarding claims 23 and 24, Madhavan Nair teaches using dioxane in ester hydrolysis (p. 187, Introduction).    
Claim 16 of the RE’791 reference patent differs from claim 25 by not requiring the presence of an inert solvent.
Inert solvents are used conventionally in organic synthesis to allow the dissolution of the reactants for the reaction to occur in solution, which does not react with the reactants or the formed products.  It would have been obvious to use an inert solvent in claim 25 to dissolve the reactants, while not interfering with the production of the carboxylic acid compound of formula (I) to increase the rate of the reaction with a reasonable expectation of success.  Therefore, claim 25 is obvious over claim 16 of the RE’791 reference patent.  
Regarding claim 26, reference patent claim 16 does not recite that the reaction has a temperature range from 0oC to 40oC at atmospheric pressure. 
Conventionally, reactions are conducted at standard atmospheric pressure (i.e., 1 atmosphere), ambient room (15oC to 25oC) or standard temperatures (0oC).  It would have been obvious to conduct the ester hydrolysis reaction at ambient or standard temperatures and at standard pressure.  This is because one skilled in the art would have been motivated to conduct the reaction at standardized reaction parameters for pressure and temperature to reproduce the reaction results in a consistent manner with a reasonable expectation of success.  
Regarding claim 27, the “acid” term in claim 16 of the reference patent is construed from its specification.  See MPEP 804(II)(B)(2)(a).  The RE’791 reference patent specification defines the “acid” term with suitable examples of hydrogen chloride in dioxane, hydrogen bromide in acetic acid or trifluoroacetic acid in methylene chloride (7:25-27), thus meeting the claim 27 limitations.
For these reasons, claims 20-27 are not patentably distinct over RE’791 reference patent claim 16 combined with Madhavan Nair.          

Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Delaney Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(if)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Sean E Vincent/
Patent Reexamination Specialist		Patent Reexamination Specialist
CRU, Art Unit 3991				CRU, Art Unit 3991

/T.M.S/            Supervisory Patent Examiner
Art Unit 3991